           Case 1:19-cv-01621-JDP Document 21 Filed 10/30/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11
      NELIDA ALEXANDRA HERNANDEZ,                          No. 1:19-cv-01621-JDP
12
                          Plaintiff,
13                                                         STIPULATION AND ORDER FOR AN
      v.                                                   EXTENSION OF TIME
14
      ANDREW SAUL,                                         ECF No. 20
15    Commissioner of Social Security,

16                        Defendant.

17

18

19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for Defendant to respond to Plaintiff’s Opening Brief be extended
21   thirty (30) days from October 19, 2020, up to and including November 18, 2020. This is the
22   Defendant’s first request for an extension of the Court’s Scheduling Order. Plaintiff has
23   stipulated to the request and Defendant files this stipulation pursuant to the requirements of the
24   Court’s Scheduling Order.
25            Good cause exists for this request. Defendant respectfully requests this additional time
26   because Counsel responsible for briefing the matter has been unable to devote the time required to

27   complete Defendant’s response to Plaintiff’s Brief because he has been limited in his ability to

28   work over the past two weeks due to a family health emergency. Specifically, the assigned


                                                       1
        Case 1:19-cv-01621-JDP Document 21 Filed 10/30/20 Page 2 of 3


 1   attorney had been providing support to a close family member that was hospitalized two weeks

 2   ago and released to in-home hospice care where he passed away the end of the last week. Funeral

 3   services will be this upcoming Tuesday.

 4          A thirty-day extension until November 18, 2020 should give sufficient time for the

 5   assigned attorney to complete the response to Plaintiff’s Opening Brief. Counsel apologizes to
     the Court for any inconvenience caused by this delay.
 6
            The parties further stipulate that the Court’s Scheduling Order shall be modified
 7
     accordingly.
 8
                                                 Respectfully submitted,
 9

10   DATE: October 15, 2020               By     s/ Jonathan O. Pena*
                                                 Jonathan O. Pena, Esq.
11                                               Pena & Bromberg, Attorneys at Law
                                                 Attorney for Plaintiff
12                                               (*as authorized by email)
13

14                                               MCGREGOR W. SCOTT
                                                 United States Attorney
15
     DATE: October 15, 2020                By    s/ Daniel P. Talbert
16                                               DANIEL P. TALBERT
                                                 Special Assistant United States Attorney
17

18                                               Attorneys for Defendant

19   OF COUNSEL:
20   Oscar Gonzalez de Llano
     Assistant Regional Counsel
21
     Social Security Administration, Region IX
22

23

24

25

26
27

28


                                                     2
        Case 1:19-cv-01621-JDP Document 21 Filed 10/30/20 Page 3 of 3


 1                                                  ORDER

 2            Pursuant to the parties’ stipulation, it is hereby ordered that defendant shall have an

 3   extension, up to and including November 18, 2020, to respond to plaintiff’s opening brief.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      October 30, 2020
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        3
